Office Action Summary
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2021 has been entered.
 	This final office action is in response to applicant’s amendment of 11 March 2021.  Currently claims 21-32 are pending and examined below. This application is a continuation of 15/119,460. The examiner has considered art cited in the parent application in accordance with MPEP 609.02.   

Response to Amendments
	The applicant’s has cancelled previous claims and added new claims 21-32.  These claims are addressed below.  The previous obviousness type double patenting to application 15/297969 is withdrawn due to the abandonment of this application.
 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more.   The claims recite algorithmic steps of analyzing and displaying customer information including: detecting a person from an image, generating tracking and trajectory information, displaying the trajectory information, generating staying information and generating a second display, and displaying the first or second display to ultimately display an illustration of how individuals move in a store  and are directed to an abstract idea which is a mental process. This judicial exception is not integrated into a practical application because the use of a computer for receiving and processing the data as claimed is merely implementing the abstract idea steps in the manner of “apply it”.  The recitation of detecting a person from an image is similarly a process that can be performed mentally (i.e. visually recognizing unique customers and their associated groups moving throughout a retail store). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use generic computer components to receive, process and display data and thus do not provide an inventive concept in the claims.
 
 do not cure these deficiencies.  The claims recite further limitations to the abstract idea of : changing colors to indicate information in a display (claim 22), accumulating particular information (claims 23 and 24).
  As noted in the specification, the claimed steps merely uses a generic computer system as suggested by Figure 3 of application’s drawings.
Using a computer to perform these limitations, and to receive/display information does not provide integrate the abstract idea into a practical application and further does not provide significantly more.  

Claims 25-32 similarly are directed to the same abstract idea without significantly more.  The use of generically recited computer hardware and software in claims 25-32 similarly is generically applying computer elements to implement the abstract idea without reciting a practical application and without providing significantly more.

 Taken as a whole and in any ordered limitation, the claimed invention clearly recites an abstract idea whose implementation is not integrated into a practical application and does not provide significantly more, thus the claimed invention is not patent eligible under 35 USC 101.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over  “Visual human tracking and group activity analysis: A video mining system for retail marketing”, A Leykin - 2007 - search.proquest.com (hereinafter Leykin) in view of “Visual analytics for understanding spatial situations from episodic movement data”, N Andrienko, G Andrienko, H Stange, T Liebig... - Kl-Kunstliche ..., 2012 – Springer (hereinafter Andrienko)   

Regarding Claim 21, Leykin teaches
21. (New) An information processing method comprising:
page 11

    PNG
    media_image1.png
    299
    1026
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    211
    1025
    media_image2.png
    Greyscale

detecting a person from the image data of an target area;
generating person's tracking information which is time series information of positions of the person;	
page 18

    PNG
    media_image3.png
    206
    843
    media_image3.png
    Greyscale

	Here individual persons are identified (i.e. per the identities of the customers) and those persons are tracked in the video analyzed by Leyking (i.e. per the frames of the target area which is the store).
	Page 51:

    PNG
    media_image4.png
    200
    1062
    media_image4.png
    Greyscale


generating trajectory information based on the person's tracking information;
displaying a first display in which a first image based on the trajectory information is superimposed on an image of the target area;
                         
    PNG
    media_image5.png
    517
    569
    media_image5.png
    Greyscale

Here the trajectory information is shown as lines.  The first trajectory shown as lines are based on the movement of the persons in the store.   is based on

Leykin teaches determining (i.e. calculating) from video feeds the number of individuals moving in a group and showing the image above,  however Leykin does not teach the following limitations.  However this is taught by Andrienko
	generating staying information based on the person's tracking information;
displaying a second display in which a second image based on the staying information is superimposed on the image of the target area; and
	displaying either one of the first display or the second display.
	

    PNG
    media_image6.png
    458
    770
    media_image6.png
    Greyscale

 Here, particularly as shown in “C”, Andrienko shows how the number of individuals are tracked in a particular area (i.e. staying information) over a given time interval by using the thickness of the line indicating movements of relative amounts of people.   
	Andrienko teaches that the ability to track the movement of people over time by using thickness of a line to indicate relative number of people provides the ability to show relationships in this movement data that might not otherwise be noticed.  This is because, as shown in C of Figure 1, that locational flows and accumulation of people is time based.  For example, over time, the particular areas in the diagram with the highest flows of people to and from various locations, might not otherwise be considered.  
	Further Andrienko teaches using different views (i.e. alternative views) in order to to show different aspects of the tracking of people.
	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Leykin regarding tracking consumers in a store to better understand their locational movements, to have included displaying the staying position of groups of people represented as vertical bars on a graph (higher means more people) and providing alternative displays of the movement of the individuals, as taught by Andrienko, because it would have provided the benefit of helping those managing a retail store to understand the dynamics of people moving in a store.  Ultimately this would help retailers and merchandisers better understand the dynamics of why customers are tending to move in larger or smaller groups between particular places to improve the customer experience and improve sales.


Regarding Claim 22, Leykin and Andrienko teach where a second image is used to display staying information as discussed above, however they do not teach:
22. (New) The information processing method according to claim 21, wherein the second image is displayed in a manner in which colors are changed based on the staying information.
Andrienko teaches using column charts and line thickness as graphic constructs to illustrate where people congregate (i.e. staying information).  Official notice is taken that changing colors in bar charts or other graphics to illustrate areas of interest is old and well known.  The use of colors is known to better illustrate differences and areas of interest (e.g. a heat map where colors are changed in order to highlight “hot” areas or areas of interest; or the use of a palette of colors where each color represents a range of values).  Such an approach helps a viewer discern patterns in the map using colors that might not otherwise be discernible.  This approach also helps a user quickly see relationships in the map denoted by colors.
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Leykin and Andrienko to have included where the charts where color coded to reflect different amounts of people congregating in a store, because it would have provided the benefit of helping a user more easily determine patterns of movement and also discern patterns in the movement that were not otherwise discernible, ultimately leading to an improved understanding of how people move in a store.  This would help retailers and merchandising managers improve merchandising in the store leading to increased sales revenues and customer satisfaction.


Regarding Claim 23, Leykin does not teach, however Andrienko teaches
23. (New) The information processing method according to claim 21, further comprising accumulating the trajectory information.
	Figure 1D of Andrienko shows the trajectory information being accumulated.
                                     
    PNG
    media_image7.png
    389
    392
    media_image7.png
    Greyscale

	Andrienko teaches that the ability to track the movement of people over time by aggregating their trajectories (i.e. movements in aggregate as shown above) provides the ability to show relationships in this movement data that might not otherwise be noticed.  This is because, as shown in D of Figure 1, that locational flows and trajectory of people is time based.  For example, over time, the particular area in the center with the highest movement of people in an out to other areas, might not otherwise be considered if the trajectories into and out of this location at specific times were not tracked.  However, the analysis provided by Andrienko, by accumulating trajectories of individuals in particular locations, is capable of showing the importance of particular routes to individuals, even if those routes do not have large numbers of people travelling it at a particular time.  This is consistent with the problems being addressed by Leykin of trying to understand in a retail environment how customers move and aggregate in a store.



Regarding Claim 24, Leykin teaches
24. (New) The information processing method according to claim 21, further comprising accumulating the staying information.
	Figure 1C of Andrienko shows the staying information being accumulated.
However in the analogous art of analyzing how people move and aggregate over time Andrienko teaches the claimed accumulating and displaying (page 6):

    PNG
    media_image8.png
    202
    790
    media_image8.png
    Greyscale


    PNG
    media_image6.png
    458
    770
    media_image6.png
    Greyscale

	Here, particularly as shown in “C”, Andrienko shows how the number of individuals are tracked and displayed in a particular area over a given time interval.  Additionally, looking particularly at “C”, Andrienko teaches setting a section (i.e. definining a geographic position where people congregate)
	Andrienko teaches that the ability to track the movement of people over time by aggregating their locations (i.e. setting a section) provides the ability to show relationships in this movement data that might not otherwise be noticed.  This is because, as shown in C of Figure 1, that locational flows and accumulation of people is time based.  For example, over time, the particular area in the center with the highest count of people, might not otherwise be considered if flows into and out of this location at specific times do not show a large accumulation.  However, the analysis provided by Andrienko, by accumulating counts of individuals in particular locations, is capable of showing the attractiveness of particular locations to individuals, even if those locations 
	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Leykin regarding tracking consumers in a store to better understand their locational movements, to have included accumulating counts of individuals at various locations (i.e. setting a section for the count of individuals), as taught by Andrienko, because it would have provided the benefit of showing locations in a store where, over time, large (or small) numbers of people tend to congregate.  Ultimately this would help retailers and merchandisers better understand the dynamics of why customers are tending to aggregate in particular places to improve the customer experience and improve sales.

	Claims 25-32 recite similar limitations as those addressed in the rejection of claims 21-24 above, and are therefore rejected under the same rationale.
	Furthermore regarding Claims 25-32, these claims broadly recite automating the method steps of claims 21-24 using a computer with memory and software.  However official notice is taken that automating method steps using a computer approach (i.e. with hardware or software) is old and well known.  It would have been obvious to have further modified the teachings of Leykin and Andrienko to have included  performing the method steps using computers (i.e. software or hardware) because it would have provided the well known benefit of performing the method steps faster and more efficiently since they were performed using a computer.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571 272 6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





19 April 2021
/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623